Exhibit 10.1
 
 
 
GRANITE CONSTRUCTION INCORPORATED
 
KEY MANAGEMENT DEFERRED COMPENSATION PLAN II
 
1. Introduction.
 
(a) The purpose of the Plan is to provide deferred compensation to a select
group of executive employees and non-employee directors of the Company in
recognition of their contributions to the Company and its affiliates.  This
document constitutes the written instrument under which the Plan is maintained.
 
(b) This Plan is the successor plan to the Granite Construction Incorporated Key
Management Deferred Compensation Plan, as amended through December 31, 2004 and
the Key Management Deferred Incentive Compensation Plan, as amended through
December 31, 2004 (collectively, the “Prior Plans”).  Effective December 31,
2004, the Prior Plans are frozen and no new deferrals or Company contributions
will be made to them; provided, however, that any deferrals or Company
contributions made under the Prior Plans before January 1, 2005 shall continue
to be governed by the terms and conditions of the Prior Plans as in effect on
December 31, 2004.
 
(c) Any deferrals and Company contributions made under the Prior Plans after
December 31, 2004 are deemed to have been made under this Plan and all such
deferrals and Company contributions shall be governed by the terms and
conditions of this Plan as it may be amended from time to time; provided,
however, that deferrals and Company contributions made in 2005 through 2007 are
governed by the terms and conditions of this Plan along with the terms and
conditions set forth in the Appendix.
 
(d) This Plan is intended to be a plan that is unfunded and that is maintained
by Granite Construction Incorporated primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees within the meaning of the Employee Retirement Income Security Act and
for the benefit of the Company’s non-employee directors.  This Plan also is
intended to comply with the requirements of Section 409A of the Code.
 
(e) The Board approved the amendment and restatement of this Plan effective
January 1, 2010.
 
2. Definitions.
 
(a) “Account” means as to any Participant the separate account(s) established
and maintained by the Company in order to reflect his or her interest in the
Plan.  Each Participant’s Account or Accounts will reflect (i) allocations and
earnings credited (or debited) thereto in accordance with Section 5 and (ii)
amounts payable at different times and in different forms.
 
(b) “Beneficiary” means the person or persons designated by the Participant or
by the Plan under Section 7(g) to receive payment of the Participant’s Account
in the event of the Participant’s death.
 

--------------------------------------------------------------------------------


 
(c) “Board” means the Board of Directors of Granite Construction Incorporated.
 
(d) “Bonus” means any cash bonus earned by a Participant, including, but not
limited to, (i) the cash bonus payable under the Granite Construction Profit
Sharing Cash Bonus Plan, if any and (ii) the Participant’s usual and customary
annual cash incentive, if any.
 
(e) “Change in Control” means the effective date of any one of the following
events but only to the extent that such change in control transaction is a
change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company as defined in
the regulations promulgated under Section 409A of the Code:
 
(i) an acquisition, consolidation, or merger of the Company with or into any
other corporation or corporations, unless the stockholders of the Company
retain, directly or indirectly, at least a majority of the beneficial interest
in the voting stock of the surviving or acquiring corporation or corporations;
or
 
(ii) the sale, exchange, or transfer of all or substantially all of the assets
of the Company to a transferee other than a corporation or partnership
controlled by the Company or the stockholders of the Company; or
 
(iii) a transaction or series of related transactions in which stock of the
Company representing more than thirty percent (30%) of the outstanding voting
power of the Company is sold, exchanged, or transferred to any single person or
affiliated persons leading to a change of a majority of the members of the
Board.
 
The Board shall have final authority to determine, in accordance with Section
409A of the Code, whether multiple transactions are related and the exact date
on which a Change in Control has been deemed to have occurred under subsections
(i), (ii), and (iii) above.
 
(f) “Code” means the Internal Revenue Code of 1986, as amended.
 
(g) “Committee” means the Compensation Committee of the Company’s Board of
Directors and its delegatee, as applicable.
 
(h) “Company” means Granite Construction Incorporated, a Delaware corporation,
and any other affiliated entity that is designated from time to time by the
Board.  As to a particular Participant, “Company” refers to the corporate entity
which is his or her employer. For purposes of Sections 2(e) and (g), 5 and 10,
“Company” refers only to Granite Construction Incorporated.
 
2

--------------------------------------------------------------------------------


 
(i) “Disability” means that an individual is (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) by reason of any
medically determinable physical o mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than three months under an accident and health plan covering employees of the
Company.
 
(j) “Equity Incentive Plan” means the Granite Construction Incorporated Amended
and Restated 1999 Equity Incentive Plan, as amended from time to time.
 
(k) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
 
(l) “Identification Date” means each December 31.
 
(m) “Key Employee” means a Participant who, on an Identification Date, is:
 
(i) An officer of the Company having annual compensation greater than the
compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no more
than fifty officers of the Company shall be determined to be Key Employees as of
any Identification Date;
 
(ii) A five percent owner of the Company; or
 
(iii) A one percent owner of the Company having annual compensation from the
Company of more than $150,000.
 
If a Participant is identified as a Key Employee on an Identification Date, then
such Participant shall be considered a Key Employee for purposes of the Plan
during the period beginning on the first April 1 following the Identification
Date and ending on the next March 31.
 
(n) “Participant” means each employee and non-employee director of the Company
who is designated as such from time to time by the Committee.
 
(o) “Performance Units” means an award granted pursuant to a Performance Unit
Agreement under the Equity Incentive Plan.
 
(p) “Plan” means the Granite Construction Incorporated Key Management Deferred
Compensation Plan II, as set forth in this instrument and as hereafter amended.
 
(q) “Plan Year” means the calendar year.
 
(r) “Prior Plans” means the Granite Construction Incorporated Key Management
Deferred Compensation Plan and the Granite Construction Incorporated Key
Management Deferred Incentive Compensation Plan.
 
(s) “Restricted Stock Units” means an award granted pursuant to a Restricted
Stock Units Agreement under the Equity Incentive Plan.
 
3

--------------------------------------------------------------------------------


 
(t) “Retirement” means an employee-Participant’s Separation from Service at or
after the earlier of (i) age 55 with ten years of service or (ii) age 65 with
five years of service.  Retirement means a non-employee director-Participant’s
Separation from Service at any time.
 
(u) “Separation from Service” means termination of employment with the Company,
other than by reason of death.
 
(i) A Participant shall not be deemed to have Separated from Service if the
Participant continues to provide services to the Company in a capacity other
than as an employee and if the former employee is providing services at an
annual rate that is fifty percent (50%) or more of the services rendered, on
average, during the immediately preceding three full calendar years of
employment with the Company (or if employed by the Company less than three
years, such lesser period).
 
(ii) A Participant shall be deemed to have Separated from Service if a
Participant’s service with the Company is reduced to an annual rate that is less
than twenty percent (20%) of the services rendered, on average, during the
immediately preceding three full calendar years of employment with the Company
(or if employed by the Company less than three years, such lesser period).
 
(v) “Unforeseeable Emergency” means a severe financial hardship to the
Participant or Beneficiary resulting from:
 
(i) An illness or accident of the Participant or Beneficiary, the Participant’s
or Beneficiary’s spouse, or the Participant’s or Beneficiary’s dependent (as
defined in Section 152(a) of the Code); or
 
(ii) Loss of the Participant’s or Beneficiary’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance); or
 
(iii) Other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant or Beneficiary.
 
Hardship shall not constitute an Unforeseeable Emergency under the Plan to the
extent that it is, or may be, relieved by:
 
(i) Reimbursement or compensation, by insurance or otherwise;
 
(ii) Liquidation of the Participant’s or Beneficiary’s assets to the extent that
the liquidation of such assets would not itself cause severe financial hardship.
Such assets shall include but not be limited to stock options, Company stock,
and 401(k) plan balances; or
 
(iii) Cessation of deferrals under the Plan.
 
An Unforeseeable Emergency under the Plan does not include (among other events):
 
(i) Sending a child to college; or
 
(ii) Purchasing a home.
 
4

--------------------------------------------------------------------------------


 
3. Eligibility to Participate.  The Committee will, from time to time, designate
Company employees to be Participants.  Each employee-Participant selected by the
Committee must belong to a select group of management or highly compensated
employees of the Company. In addition, non-employee directors of the Company
will become Participants upon notification of eligibility from the
Committee.  Non-employee directors are not eligible for In-Service Distributions
described in Section 7(c) or the survivor benefit under Section 8.
 
4. Vesting.  Each Participant will always be 100% vested in his or her Account;
provided, however, that if a Participant is Separated from Service for “Cause”
(as such term is defined in Section 2.1(d) of the Equity Incentive Plan), the
Participant will forfeit all amounts other than his or her own Bonus,
Performance Units and Restricted Stock Units deferrals, if any.
 
5. Additions to Accounts.
 
(a) Participant Bonus Deferrals.  Each Participant may annually elect to defer
the receipt of a whole percentage (up to 100% or such other percentage as may be
determined by the Board) of his or her Bonus(es).
 
(b) Participant Performance Unit Deferrals.  Effective June 15, 2007, each
Participant who is at least 62 years of age on the last day of the performance
period applicable to of his or her Performance Units award may elect to defer
the receipt of the 100% of the stock payable under his or her Performance Unit
agreement.
 
(c) Participant Dividend Deferrals.  Each Participant may annually elect to
defer the receipt of the full amount of the quarterly cash dividends that are
paid to the Participant under Section 13(a) of the Granite Construction Employee
Stock Ownership Plan.
 
(d) Company Matching Contributions.  Effective January 1, 2008, the Company will
credit, in accordance with the Company’s regular payroll schedule, each
employee-Participant's Account with an amount equal to six percent of the first
$100,000 a Participant defers under Section 5(a) or Section 5(c) of the Plan in
the applicable Plan Year.
 
(e) Deemed Investments.  For each Plan Year, the balance of each Participant’s
Account (except that portion of the Account consisting of deferred Performance
Units or Restricted Stock Units awards) will be credited with earnings based
upon the Participant’s investment allocation among a menu of investment options
selected in advance by the Company’s Vice President and Director of Human
Resources, Treasurer and Director of Compensation and Benefits (collectively,
the “Investment Committee).
 
(i) Investment options will be determined by the Investment Committee. The
Investment Committee, in its sole discretion, shall be permitted to add or
remove investment options from the Plan menu from time to time, provided that
any such additions or removals of investment options shall not be effective with
respect to any period prior to the effective date of such change.
 
5

--------------------------------------------------------------------------------


 
(ii) A Participant’s investment allocation constitutes a deemed, not actual,
investment among the investment options comprising the investment menu. At no
time shall a Participant have any real or beneficial ownership in any investment
option included in the investment menu, nor shall the Company or any trustee
acting on its behalf have any obligation to purchase actual securities as a
result of a Participant’s investment allocation. A Participant’s investment
allocation shall be used solely for purposes of adjusting the value of a
Participant’s Account.
 
A Participant shall specify an investment allocation for his Account, or
components thereof, in accordance with procedures established by the
Committee.  Allocation among the investment options must be designated in
increments of 1%. The Participant’s investment allocation will become effective
in accordance with procedures established by the Committee.
 
A Participant may change an investment allocation, both with respect to future
credits to the Plan and with respect to existing Accounts, and such changes
shall become effective, in accordance with procedures adopted by the Committee.
 
(iii) If the Participant fails to make an investment allocation with respect to
an Account, such Account shall be invested in an investment option, the primary
objective of which is the preservation of capital, as determined by the
Investment Committee.
 
(iv) Dividend equivalents shall be credited in respect of the deferred
Performance Units and Restricted Stock Units.  Such dividend equivalents shall
be converted into additional deferred common stock equivalents covered by the
deferred awards by dividing (1) the aggregate amount or value of the dividends
paid with respect to that number of stock equivalents covered by the deferred
award by (2) the Fair Market Value (as defined in the Equity Incentive Plan) per
share of Company common stock on the payment date for such dividend.  Any
additional stock equivalents covered by the deferred Performance Units or
Restricted Stock Units credited by reason of such dividend equivalents shall be
deferred and subject to all the terms and conditions of this Plan.
 
(v) In the event of any stock dividend, stock split, reverse stock split,
recapitalization, merger, combination, exchange of shares, reclassification or
similar change in the capital structure of the Company, appropriate adjustments
shall be made in the number and class of share equivalents subject to the
deferred Performance Units and Restricted Stock Units awards.  Subject to
Section 11(c) below, if a majority of the shares which are of the same class as
the shares the underlie the share equivalents subject to deferred Performance
Units and Restricted Stock Units awards are exchanged for, converted into, or
otherwise become shares of another corporation (the “New Shares”), the Committee
may unilaterally amend the deferred awards to provide that shares that underlie
the share equivalents subject to such deferred awards are New Shares.  In the
event of any such amendment, the number of share equivalents subject to deferred
awards shall be adjusted in a fair and equitable manner as determined by the
Committee, in its discretion.  Notwithstanding the foregoing, any fractional
share equivalents resulting from an adjustment pursuant to this Section 5(e)(v)
shall be rounded down to the nearest whole share equivalent.  The adjustments
determined by the Committee pursuant to this Section 5(e)(v) shall be final,
binding and conclusive.
 
6

--------------------------------------------------------------------------------


 
(f) Non-Employee Director Deferrals.  Each Participant who is a non-employee
director may annually elect to defer the receipt of a whole percentage (up to
100% or such other percentage as may be determined by the Board) of his or her
annual retainer and meeting fees.
 
(g) Participant Restricted Stock Unit Deferrals.  Effective for Restricted Stock
Units granted and earned on or after January 1, 2010, each Participant may elect
to defer the receipt of a whole percentage (up to 100% or such other percentage
as may be determined by the Board) of his or her Restricted Stock Units award
under his or her Restricted Stock Units agreement.
 
6. Deferral Elections.  Each Participant must complete a deferral form for each
Plan Year.  To be effective, each such deferral form must satisfy the following
rules:
 
(a) Content and Form Requirements.  The deferral election form must be signed
and dated by the Participant, and must specify the form(s) of payment and
date(s) of distribution of the Participant’s Account.  A Participant’s deferral
election is irrevocable on the first day of the Plan Year following the Plan
Year in which it is made; provided, however, that a Participant’s election shall
be suspended for the remainder of any Plan Year in which the such Participant
receives a distribution on account of an Unforeseeable Emergency and thereafter
the Participant must submit a new deferral election to resume participant in the
Plan; provided further, however, that a Participant’s deferral election will
terminate on the date the Participant Separates from Service.
 
(b) Timing of Deferral Elections.  Except as provided in subsections (i) through
(iii) below, a Participant’s deferral election must be received by the Committee
before the beginning of the Plan Year in which the amount to be deferred is
earned.  Any such deferral election must be accompanied by an election as to the
time and form of payment of the Participant’s Account.
 
(i) A Participant’s election to defer Performance Units must be received by the
Committee at least six months prior to the date on which the Performance Units
are no longer subject to a substantial risk of forfeiture (the vesting date);
provided, however, that such election shall be made prior to the date that the
Performance Units are substantially certain to be paid or the number of
Performance Units is readily ascertainable.
 
(ii) A Participant’s deferral election may be received by the Committee both
(i) within 30 days of the date on which the employee is notified of his or her
eligibility to participate in the Plan, and (ii) before the date on which the
amount subject to the deferral election is earned.
 
(iii) To the extent permitted by the Committee, a Participant’s deferral
election pursuant to which the Participant defers “performance-based
compensation” as defined in Section 409A(a)(4)(b)(iii) of the Code and the
regulations promulgated thereunder, may be received by the Committee no later
than six months before the end of the applicable performance period.
 
7

--------------------------------------------------------------------------------


 
(c) Special Distribution Election on or before December 31, 2007.  Each
Participant may make a special distribution election to receive a distribution
of their Accounts in calendar year 2008 or later, provided that the distribution
election is made at least twelve months in advance of the newly elected
distribution date (and the previously scheduled distribution date, if any) and
the election is made no later than December 31, 2007.  An election made pursuant
to this Section 6(c) shall be subject to any special administrative rules
imposed by the Committee including rules intended to comply with Section 409A of
the Code, Notice 2005-1, A-19 and any subsequent guidance published
thereunder.  No election under this Section 6(c) shall (i) change the payment
date of any distribution otherwise scheduled to be paid in 2007 or cause a
payment to be paid in 2007, or (ii) be permitted after December 31, 2007.
 
7. Distribution of Accounts.
 
(a) Distribution prior to Retirement.  If a Participant Separates from Service
prior to the time such Participant is eligible for Retirement and not on account
of his or her death or Disability, the Participant will receive a distribution
of the balance of his or her Account in a lump sum at least six months (but not
more than seven months) following the date he or she Separates from Service.
 
(b) Form of Distribution Upon Retirement.  Subject to the provisions of this
Section 7 and Section 10, each Participant who Separates from Service on account
of Retirement, Disability or death will receive a distribution of the balance of
his or her Account in the form specified in the Participant’s election form,
which may be a lump sum payment and/or annual install­ments of substantially
equal amounts payable over a period of years certain not to exceed
ten.  Distributions made pursuant to this Section 7(b) shall be made, or shall
begin, at least six months (but not more than seven months) following the date
the Participant Separates from Service on account of Retirement, Disability or
death.  Participants who elect to defer Restricted Stock Units may make a
separate distribution election applicable only  to the deferred Restricted Stock
Units.  Distribution elections made with respect to distributions made on
account of Retirement are irrevocable when made.
 
(c) Form of In-Service Distribution.
 
(i) Subject to the provisions of this Section 7 and Section 10, each Participant
may elect to receive one or more in-service distributions of his or her Accounts
in the form specified in the Participant’s election form, which may be a lump
sum payment and/or annual installments of substantial equal amounts payable over
a period of years certain not to exceed ten.  Any such in-service distribution
may be scheduled for any month and year prior to the Participant’s Separation
from Service (as described below) and must be scheduled at least two years from
the year in which the deferred amount is earned.  Any in-service distribution
will commence on the first day of the month following the month designated by
the Participant as the distribution month.  Notwithstanding the foregoing,
in-service distributions shall be made only prior to Separation from
Service.  To the extent that a Participant Separates from Service, a
distribution of the Participants Account(s) shall be made in accordance with
Section 7(a) or Section 7(b); provided, however, that if an in-service
distribution is an installment distribution and if it is in pay status, then
such in-service distribution installments shall be paid in accordance with the
Participant’s in-service distribution election and not in accordance with
Section 7(a) or Section 7(b).
 
8

--------------------------------------------------------------------------------


 
(ii) A Participant who elects an in-service distribution may make a re-deferral
election with respect to the in-service distribution election if the following
conditions are met:  (1) the re-deferral election does not take effect until
twelve months after the date the re-deferral election is made, (2) the new
in-service distribution date is at least five years after the scheduled
distribution date in effect on the date the re-deferral election is made, and
(3) the re-deferral election is made not less than twelve months prior to the
scheduled distribution date in effect on the date the re-deferral election is
made.
 
(d) Rules for Installment Distributions.  If, at any time after installment
distributions have begun, the amount of any installment would be less than
$1,000, the remainder of the Participant’s Account will be distributed in a lump
sum.  For purposes of the Plan, installment payments shall be treated as a
single distribution under Section 409A of the Code.  Participant Accounts will
continue to be credited with earnings under Section 5(e) while they are in pay
status.
 
(e) [Reserved.]
 
(f) Default Distribution Election.  In the absence of an effective distribution
election as to the timing and/or form of distribution of a Participant’s
Account, including but not limited to a Participant’s failure to make a
distribution election in accordance with Section 6(c) above, distribution of the
Participant’s Account shall be made in a lump sum at least six months (but not
more than seven months) following the date he or she Separates from Service for
any reason.
 
(g) Delayed Distribution to Key Employees.  Notwithstanding any other provision
of Section 7 to the contrary, a distribution made on account of Separation from
Service to a Participant who is identified as a Key Employee shall be delayed
for a minimum of six months following the Participant’s Separation from
Service.  The determination of which Participants are Key Employees shall be
made by the Committee in its sole discretion in accordance with Section 2(m) of
the Plan and Sections 416(i) and 409A of the Code and the regulations
promulgated thereunder.
 
(h) Beneficiary Designation.  Each Participant must designate a Beneficiary to
receive a distribution of his or her Account if the Participant dies before it
is distributed to him or her.  A Beneficiary designation form must be signed,
dated and delivered to the Committee to become effective.  In the absence of a
valid or effective Beneficiary designation, the Participant’s surviving spouse
will be his or her Beneficiary or if there is no such spouse, the Participant’s
children in equal shares, or if none, the Participant’s estate will be his or
her Beneficiary.
 
(i) Performance Units and Restricted Stock Units Distributions.  Notwithstanding
any other provision of the Plan to the contrary, that portion of the
Participant’s Account consisting of Performance Units or Restricted Stock Units
deferrals shall be distributed in shares of the Company’s Common Stock.
 
9

--------------------------------------------------------------------------------


 
(j) Hardship Distributions.  In the event of an Unforeseeable Emergency, a
Participant may apply to the Committee for a distribution of part or all of his
or her Account prior to the date that it would otherwise be distributed under
this Section 7.  If the Committee approves such an application, it will make
such distribution as a lump sum payment. Payments due to a Participant’s
Unforeseeable Emergency shall be permitted only to the extent reasonably
required to satisfy the Participant’s need.
 
(k) Prohibition on Acceleration.  Notwithstanding any other provision of the
Plan to the contrary, no distribution shall be made from the Plan that would
constitute an impermissible acceleration of payment as defined in Section
409A(a)(3) of the Code and the regulations promulgated thereunder.
 
8. Survivor Benefit.  In addition to any other benefit provided under the Plan,
the Beneficiary of an employee-Participant who dies prior to his or her
Separation from Service and who consented to the purchase of insurance by the
Company on his or her life will be entitled to receive a payment equal to the
Participant’s annualized salary in the year of death. Such payment will be made
in a single lump sum within ninety days of the employee-Participant’s death.
 
9. Withholding.  The Company will withhold from any Plan distribution all
required federal, state, local and other taxes and any other payroll deductions
required.  Each Participant agrees as a condition of participation in the Plan
to have withheld annually from his or her salary such amounts as are necessary
to satisfy all applicable taxes.
 
10. Administration.  The Plan is administered and interpreted by the
Committee.  The Committee has delegated to the Company’s Vice President and
Director of Human Resources its delegable responsibilities under the Plan.  The
Committee (and its delegatee) has the full and exclusive discretion to interpret
and administer the Plan.  All actions, interpretations and decisions of the
Committee (and its delegatee) are conclusive and binding on all persons, and
will be given the maximum possible deference allowed by law.  The Company agrees
to indemnify and hold harmless the members of the Committee and any employee to
whom the Committee delegates any responsibility under the Plan.
 
11. Amendment or Termination.
 
(a) Amendment or
Suspension.                                                      The Company
reserves the right, in its sole and unlimited discretion, to amend the Plan at
any time, without prior notice to any Participant or Beneficiary.  The Board
may, at any time, suspend the Plan.  Upon such suspension, Participants’
Accounts shall be paid in accordance with Section 7 of the Plan.
 
(b) Termination in General.  The Board may terminate the Plan at any time and in
the Board’s discretion the Accounts of Participants may be distributed within
the period beginning twelve months after the date the Plan was terminated and
ending twenty-four months after the date the Plan was terminated, or pursuant to
Section 7, if earlier.  If the Plan is terminated and Accounts are distributed,
the Company shall terminate all account balance non-qualified deferred
compensation plans with respect to all participants and shall not adopt a new
account balance non-qualified deferred compensation plan for at least three
years after the date the Plan was terminated.
 
(c) Change in Control.  The Board, in its discretion, may terminate the Plan
thirty days prior to or within twelve months following a Change in Control and
distribute the Accounts of the Participants within the twelve-month period
following the termination of the Plan.  If the Plan is terminated and Accounts
are distributed, the Company shall terminate all substantially similar
non-qualified deferred compensation plans sponsored by the Company and all of
the benefits of the terminated plans shall be distributed within twelve months
following the termination of the plans.
 
10

--------------------------------------------------------------------------------


 
(d) Dissolution or Bankruptcy.  The Board, in its discretion, may terminate the
Plan upon a corporate dissolution of the Company that is taxed under Section 331
of the Code or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1(A), provided that the Participants’ Accounts are distributed
and included in the gross income of the Participants by the latest of (i) the
calendar year in which the Plan terminates or (ii) the first calendar year in
which payment of the Accounts is administratively practicable.
 
12. Claims and Review Procedure.
 
(a) Informal Resolution of Questions.  Any Participant or Beneficiary who has
questions or concerns about his or her benefits under the Plan is encouraged to
communicate with the Committee.  If this discussion does not give the
Participant or Beneficiary satisfactory results, a formal claim for benefits may
be made within one year of the event giving rise to the claim in accordance with
the procedures of this Section 11.
 
(b) Formal Benefits Claim – Review by Committee.  A Participant or Beneficiary
may make a written request for review of any matter concerning his or her
benefits under this Plan.  The claim must be addressed to the Committee, Key
Management Deferred Compensation Plan II, Granite Construction Incorporated, 585
West Beach Street, PO Box 50085, Watsonville, California 95077.  The Committee
shall decide the action to be taken with respect to any such request and may
require additional information if necessary to process the request.  The
Committee shall review the request and shall issue its decision, in writing, no
later than 90 days after the date the request is received, unless the
circumstances require an extension of time.  If such an extension is required,
written notice of the extension shall be furnished to the person making the
request within the initial 90-day period, and the notice shall state the
circumstances requiring the extension and the date by which the Committee
expects to reach a decision on the request.  In no event shall the extension
exceed a period of 90 days from the end of the initial period.
 
(c) Notice of Denied Request.  If the Committee denies a request in whole or in
part, it shall provide the person making the request with written notice of the
denial within the period specified in Section 11(b) above.  The notice shall set
forth the specific reason for the denial, reference to the specific Plan
provisions upon which the denial is based, a description of any additional
material or information necessary to perfect the request, an explanation of why
such information is required, and an explanation of the Plan’s appeal procedures
and the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review.
 
11

--------------------------------------------------------------------------------


 
(d) Appeal to Committee.
 
(i) A person whose request has been denied in whole or in part (or such person’s
authorized representative) may file an appeal of the decision in writing with
the Committee within 60 days of receipt of the notification of denial.  The
appeal must be addressed to:  Committee, Key Management Deferred Compensation
Plan II, Granite Construction Incorporated, 585 West Beach Street, PO Box 50085,
Watsonville, California 95077.  The Committee, for good cause shown, may extend
the period during which the appeal may be filed for another 60 days.  The
appellant and/or his or her authorized representative shall be permitted to
submit written comments, documents, records and other information relating to
the claim for benefits.  Upon request and free of charge, the applicant should
be provided reasonable access to and copies of, all documents, records or other
information relevant to the appellant’s claim.
 
(ii) The Committee’s review shall take into account all comments, documents,
records and other information submitted by the appellant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.  The Committee shall not be restricted in its
review to those provisions of the Plan cited in the original denial of the
claim.
 
(iii) The Committee shall issue a written decision within a reasonable period of
time but not later than 60 days after receipt of the appeal, unless special
circumstances require an extension of time for processing, in which case the
written decision shall be issued as soon as possible, but not later than 120
days after receipt of an appeal.  If such an extension is required, written
notice shall be furnished to the appellant within the initial 60-day
period.  This notice shall state the circumstances requiring the extension and
the date by which the Committee expects to reach a decision on the appeal.
 
(iv) If the decision on the appeal denies the claim in whole or in part, written
notice shall be furnished to the appellant.  Such notice shall state the
reason(s) for the denial, including references to specific Plan provisions upon
which the denial was based.  The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits.  The notice shall describe any voluntary appeal procedures offered
by the Plan and the appellant’s right to obtain the information about such
procedures.  The notice shall also include a statement of the appellant’s right
to bring an action under Section 502(a) of ERISA.
 
(v) The decision of the Committee on the appeal shall be final, conclusive and
binding upon all persons and shall be given the maximum possible deference
allowed by law.
 
(e) Exhaustion of Remedies.  No legal or equitable action for benefits under the
Plan shall be brought unless and until the claimant has submitted a written
claim for benefits in accordance with Section 11(b) above, has been notified
that the claim is denied in accordance with Section 11(c) above, has filed a
written request for a review of the claim in accordance with Section 11(d)
above, and has been notified in writing that the Committee has affirmed the
denial of the claim in accordance with Section 11(d) above; provided, however,
that an action for benefits may be brought after the Committee has failed to act
on the claim within the time prescribed in Section 11(b) and Section 11(d),
respectively.
 
12

--------------------------------------------------------------------------------


 
13. Source of Payments.
 
(a) No Plan Assets.  Subject to Section 12(b), all cash payments under the Plan
will be paid in cash from the general funds of the Company.  No separate fund
will be established under the Plan, and the Plan will have no assets.  Any right
of any person to receive any payment under the Plan is no greater than the right
of any other unsecured creditor of the Company.  The Plan constitutes a mere
promise by the Company to pay benefit payments in the future and is unfunded for
purposes of both Title I of ERISA and the Code.
 
(b) Rabbi Trust.  The Company will (i) establish a trust, (ii) fund such trust
in the event that it determines that a Change in Control is imminent, and
(iii) arrange to have such trust assume its obligations to pay benefits under
the Plan.  Any trust created by the Company to assist it in meeting its
obligations under the Plan will conform to the terms of the model trust as
described in Revenue Ruling 92-64.
 
14. Inalienability.  A Participant’s rights to benefits under the Plan are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of the Participant
or the Participant’s Beneficiary.  Notwithstanding the foregoing, the procedures
established by the Company for the determination of the qualified status of
domestic relations orders and for making distributions under qualified domestic
relations orders, as provided in Section 206(d) of ERISA, shall apply to the
Plan, to the extent pertinent.  Amounts awarded to an alternate payee under a
qualified domestic relations order shall be distributed in the form of a lump
sum distribution as soon as administratively feasible following the
determination of the qualified status of the domestic relations order.
 
15. Applicable Law.  The provisions of the Plan will be construed, administered
and enforced in accordance with ERISA and, to the extent applicable, the laws of
the State of California.
 
16. Severability.  If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of the Plan, and the Plan will be construed and enforced as if such
provision had not been included.
 
17. No Employment Rights.  Neither the adoption nor maintenance of the Plan will
be deemed to constitute a contract of employment between the Company and any
employee, or to be a consideration for, or an inducement or condition of, any
employment.  Nothing contained in this Plan will be deemed to give an employee
the right to be retained in the service of the Company or to interfere with the
right of the Company to discharge, with or without cause, any employee at any
time.
 
18. Status of Plan as ERISA “Top Hat” Plan.  The Plan is intended to be an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management and highly compensated employees
and will be administered and construed to effectuate this intent.  Accordingly,
the Plan is subject to Title I of ERISA, but is exempt from Parts 2, 3 and 4 of
such Title.
 
13

--------------------------------------------------------------------------------


 
19. Execution.
 
IN WITNESS WHEREOF, Granite Construction Incorporated, by its duly authorized
officers, has executed the Plan on the date(s) indicated below.
 
GRANITE CONSTRUCTION INCORPORATED
 
By           /s/ William G.
Dorey                                                  
Its:  President & CEO
 
Dated   2-18-10                                                             
 
By           /s/ Michael
Futch                                                   
Its:  Vice President & General Counsel
 
Dated   2/18/10                                                             
 


 
14

--------------------------------------------------------------------------------


 
APPENDIX
 
Deferrals and Company contributions made in Plan Years 2005 through 2007 are
governed by the terms and conditions of the Plan along with the terms and
conditions set forth in this Appendix.  Defined terms not defined in this
Appendix A but defined in the Plan will have the same definition as in the Plan.
 
1. Definitions.
 
(a) “Compensation” means “compensation” (as defined in the Company’s
tax-qualified retirement plans) in excess of $210,000 in 2005 (as indexed under
Section 401(a)(17) of the Code) but not in excess of $310,000 in 2005 (as
indexed from time to time by the Committee).
 
(b) “Excess Cash Incentive” means Compensation that exceeds a Participant’s
usual and customary Compensation (as determined by the Committee).
 
2. Additions to Accounts.
 
(a) Participant Cafeteria Plan Deferrals.  Effective for Plan Years 2005 through
2007, under rules established by the Committee, each Participant may elect to
defer the amount payable to the Participant under the Company’s “cafeteria plan”
under Section 125 of the Code.
 
(b) Participant Profit Sharing Deferrals.  Effective for Plan Years 2005 through
2007, each Participant may elect to defer an amount up to 85% of the
Participant's cash bonus (in 5% increments) payable under the Granite
Construction Profit Sharing Cash Bonus Plan.
 
(c) Company Matching Contributions.  Effective for Plan Years 2005 through 2007,
the Company will annually credit each Participant's Account with an amount equal
to a percentage of the Compensation deferred by the Participant, which
percentage will equal the matching contribution percentage determined under the
Granite Construction Profit Sharing and 401(k) Plan for such Plan Year.
 
(d) Company Discretionary Contributions.  Effective for Plan Years 2005 through
2007 in which a Participant elects to defer a portion of his or her
Compensation, the Company will credit each Participant's Account with an amount
equal to a percentage of the Participant's Compensation that is equal to the
total discretionary contribution percentage determined by the Board for the
Granite Construction Profit Sharing and 401(k) Plan and the Granite Construction
Employee Stock Ownership Plan with respect to the Plan Year for which such
Compensation was deferred.
 
(e) Hypothetical Investment Experience.  Effective for Plan Years 2005 through
2007, the balance of each Participant’s Excess Cash Incentive Compensation
Account will be credited quarterly with hypothetical earnings (or losses) equal
to an amount determined by the Committee as though such Account had been
invested in shares of Company common stock for such period.
 
1

--------------------------------------------------------------------------------


 
3. Deferral Elections.
 
(a) Content and Form Requirements.  Effective for Plan Years 2005 through 2007,
each annual Bonus deferral must be for a minimum amount of at least $1,000 and
must be for a period of at least five years.  Also effective for Plan Years 2005
through 2007, a Participant may extend (but not reduce) the length of his or her
deferral period for five-year periods, so long as such extensions are made at
least twelve months prior to an otherwise schedule distribution date.
 
(b) Special Elections in 2005 regarding Deferrals.  In accordance with IRS
Notice 2005-1, A-20, (i) on or before March 15, 2005, Participants were
permitted to defer Compensation earned on or before December 31,
2005.  Elections made pursuant to this Section 3(b) are irrevocable and subject
to any special administrative rules imposed by the Committee consistent with
Section 409A of the Code and Notice 2005-1, A-20.  No special election under
this Section 3(b) shall be permitted after December 31, 2005.
 
(c) Distribution Election.  Effective for Plan Years 2005 through 2007, any
deferral election under Section 6 of the Plan also shall include an election as
to the time and form of payment of the Compensation deferred and Company
contributions attributable to services performed in the Plan Year following the
Plan Year in which the distribution election is made.  Participants shall be
permitted to make a separate distribution election with respect to each Plan
Year.  A distribution election is irrevocable on the first day of the Plan Year
following the Plan Year in which it is made.
 
(d) Special Distribution Election on or before December 31, 2006.  Certain
Participants who are identified by the Committee in its sole discretion may make
a special distribution election to receive a distribution of their Accounts in
calendar year 2007 or later, provided that the distribution election is made at
least twelve months in advance of the newly elected distribution date (and the
previously scheduled distribution date, if any) and the election is made no
later than December 31, 2006.  An election made pursuant to this Section 3(d)
shall be subject to any special administrative rules imposed by the Committee
including rules intended to comply with Section 409A of the Code and Notice
2005-1, A-19.  No election under this Section 3(d) shall (i) change the payment
date of any distribution otherwise scheduled to be paid in 2006 or cause a
payment to be paid in 2006, or (ii) be permitted after December 31, 2006.
 
4. Distribution of Accounts.
 
(a) Distribution upon Retirement, Disability or Death.  Effective for Plan Years
2005 through 2007, if a Participant Separates from Service on account of
Retirement, Disability or death, the Participant will receive a distribution of
the balance of his or her Account, in accordance with his or her election
described in Section 7(b) of the Plan, at least six months (but not more than
seven months) following the date he or she Separates from Service; provided,
however, that a Participant may elect, in accordance with Section 6 of the Plan,
to receive or begin receiving his or her Account balance 13 months, 25 months,
37 months, 49 months or 61 months following the date he or she Separates from
Service.
 
2

--------------------------------------------------------------------------------


 
(b) Delayed Distribution of Excess Cash Incentive Account.  Effective for Plan
Years 2005 through 2007, notwithstanding any other provision of Section 7 of the
Plan to the contrary, a Participant’s Excess Cash Incentive Account must be
deferred for a minimum of five years and distribution of this account shall be
delayed until such minimum deferral period has been satisfied regardless of the
Participant’s distribution election.  If distribution of the Excess Cash
Incentive Account is delayed in accordance with this Section 4(b), then any
payment that otherwise would have been made during such five-year deferral
period, shall be made in one lump sum payment within thirty days following the
date that is at least five years following the date that the Excess Cash
Incentive was deferred.
 


3

--------------------------------------------------------------------------------


 


 